DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horie et al. (JP2018127067; hereinafter “Horie”) in view of Ryba (US 2,344,111).

Claim 1
Horie discloses a vehicle electromagnetic clutch, comprising: 
an electromagnetic coil (72); 
an armature (92) with a back surface (left surface in FIG. 2) being an opposite surface of the armature (92) from an opposite surface (right surface in FIG. 2) facing the electromagnetic coil (72): 
a first cam member (80) and a second cam member (78) that are configured to be rotated relative to each other about a rotation axis (C2); and 
wherein the armature (92) is coupled to the first cam member (80) such that the armature (92) is movable relative to the first cam member (80) in a direction of the rotation axis and is not rotatable relative to the first cam member (80) about the rotation axis (see e.g., paragraph [0019] describing the functioning), and
wherein when a current is applied to the electromagnetic coil (72), the electromagnetic coil (72) attracts the armature (92) and a friction force is applied to the armature (92), and the first cam member (80) and the second cam member (72) are rotated relative to each other by torque generated by the friction force to move the second cam member (72) in the direction of the rotation axis (see e.g., paragraph [0019] and FIG. 2).
Horie does not disclose a damping plate disposed over the back surface of the armature and configured to damp vibration of the armature, and the damping plate being disposed without being restrained in a rotational direction.
However, Ryba discloses an electromagnetic clutch (see FIG. 1) comprising a coil (2), an armature (any or all of disks 9), and a damping plate (any or all of plates 6) disposed over the back surface (right surface in FIG. 1) of the armature (9) and configured to damp vibration of the armature (9), and the damping plate (6) being disposed without being restrained in a rotational direction (FIG. 1 also see page 1, right column, lines 3-12). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the electromagnetic clutch portion of Horie to have substituted the clutch of Ryba in order to require less force from the electromagnetic unit to maintain the same torque, and/or to smooth engagement. 


Claim 2
Horie as modified by Ryba implicitly discloses wherein the damping plate (Ryba, 6) is made of a magnetic material (see Ryba, page 1, right column, lines 3-9 and 28-33).  More specifically, the plates (Ryba, one or more of 6) which are interpreted as the “damping plate” are disclosed as armature discs or the armature.  In order for a plate/disc to operate as an armature, the plate must necessarily be magnetic in order for application of current to the coil, which creates magnetic flux as would be understood by those skilled in the art, to thereby cause the armature to move. In order words, the armature could not operate as an armature of the electromagnetic clutch if it were not magnetic.

Claim 3
Horie as modified by Ryba discloses where the first damping plate is the closest plate (Ryba, leftmost 6in FIG. 1) to the armature, wherein a second damping plate (Ryba, another one of the plates 6) made of the magnetic material (see rejection of claim 2) is disposed over a back surface (Ryba, right surface in FIG. 1) of the damping plate (Ryba, leftmost 6 in FIG. 1) without being restrained in a rotational direction of the second damping plate (none of the plates 6 in Ryba are rotationally restrained), the 

Claim 4
Horie as modified by Ryba discloses wherein the armature, the damping plate, the second damping plate have substantially the same thickness (see FIG. 1).

Claim 5
Horie as modified by Ryba discloses wherein the second damping plate is disposed over the back surface of the damping plate (see rejection of claim 3) such that the second damping plate (Ryba, any of plates 6 other than leftmost plate 6) is movable relative to the first cam member (Horie, 80) in the direction of the rotation axis and is rotatable relative to the first cam member (Horie, 80) about the rotation axis since plates 6 in Ryba both axially slide and freely rotate.

Claim 6
Horie as modified by Ryba discloses wherein a thickness of the armature is set in order that the damping plate is also attracted by the electromagnetic coil when the armature is attracted by the electromagnetic coil since if the thickness were not appropriately set, then Ryba would not operate.



Claim 9
Horie as modified by Ryba discloses wherein the damping plate (Ryba, 6) is disposed over the back surface of the damping plate (see rejection of claim 3 for explanation) such that the damping plate (Ryba, 6) is movable relative to the first cam member (Horie, 80) in the direction of the rotation axis and is rotatable relative to the first cam member (Horie, 80) about the rotation axis since plates 6 in Ryba both axially slide and freely rotate.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horie in view of Ryba as set forth in the rejection of claim 1, and further in view of Hirota et al. (US 2018/0231069; hereinafter “Hirota”).

Claim 7
Horie as modified by Ryba discloses wherein: the electromagnetic coil (72), the armature, the first cam member and the second cam member, and the damping plate are accommodated in an accommodating case (56). Horie does not disclose the accommodating case contains lubricating oil. Hirota discloses a case (117) for an electromagnetic clutch that contains lubricating oil (see paragraph [0036]). It would have been obvious to one having ordinary skill in the art to have modified Horie to have included lubricating oil in the case in order to lubricate all of the components therein thereby reducing wear and smoothing engagement.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horie in view of Ryba as set forth in the rejection of claim 1, and further in view of Richards et al. (US 2019/0153935; hereinafter “Richards”).

Claim 8
Horie as modified by Ryba discloses wherein: the first cam member (Horie, 78) includes a stopper (see Horie, FIG. 2, snap ring on 78 which axial retains plate 92) that hinders movement of the damping plate (Ryba, 6) by a predetermined amount or more with respect to the first cam member (Horie, 78) in the direction of the rotation axis.
Horie does not disclose an adjustment shim that adjusts a clearance between the damping plate and the armature is interposed between the stopper and the damping plate. However, Richards discloses an adjustment shim (13) that adjusts a clearance between a damping plate (8) and an armature (9) is interposed between a stopper (axial end of 3) and the damping plate (8) (see FIG. 8 and paragraph [0024]). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Horie to include a shim between the stopper (Horie, snap ring on 78 in FIG. 2) and the damper plate (Ryba, 6; as modified located between Horie elements 92 and snap ring/stopper) in order to improve disengagement of the clutch.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aikawa (US 2006/0046890) and Yoshimura (US 2015/0267761 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/STACEY A FLUHART/           Primary Examiner, Art Unit 3659